Wilson, Judge:
These appeals for reappraisement listed in the schedule of appeals, hereto attached and made a part hereof, have been *479submitted for decision upon the following stipulation of counsel for the respective parties:
It is hereby stipulated and agreed by counsel for the respective parties herein, subject to the approval of the Court, that the merchandise involved in the appeals for reappraisement attached hereto in the annexed Schedule and made a part hereof, consists of polyvinyl chloride exported from Italy.
That at the time of ithe exportation thereof, such or similar merchandise was not being freely offered for sale for home consumption in Italy, or for export to the United States, or for sale in the principal markets of the United States, in accordance with Sections 402 (c), (d), and (e), of the Tariff Act of 1980, as amended.
That at the time of the exportation thereof, the basis of appraisement should have been the “cost of production” as defined in Section 402(f) of the aforesaid Tariff Act.
That said “cost of production” is represented by the invoice value of each importation covered by the appeals for reappraisement set forth in the Schedule annexed hereto, less non-dutiable charges for Inland Freight, freight and insurance.
That the appeals for reappraisement in the Schedule annexed hereto are submitted for decision upon the foregoing stipulation.
On the agreed facts, I find and bold cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the involved merchandise, and that such value for the importations covered by the appeals enumerated in the aforesaid schedule of appeals is the invoice value in each case, less nondutiable charges for inland freight, freight, and insurance.